Mr. Justice Hall
delivered the opinion of the Court.
The parties appear here in reverse order to their appearance in the trial court. We refer to them as they there appeared.
*158The plaintiff in his complaint sought to recover from the defendants an alleged balance due to him from the defendants on a promissory note. In his complaint he alleges: (1) the defendants executed the note, “copy of which is hereto annexed as Exhibit ‘A’ ”; (2) failure to pay a balance of $634.30 due on said note; (3) the note provides for payment of attorney fees of $500.00 if payments not made when due.
Defendants by their respective attorneys filed separate answers. Each denied every allegation of plaintiff’s complaint.
Trial was to the court. Uncontradicted testimony, much of it admitted over the objections of the defendants, was to the effect that some payments had been made on the note and that a balance of $634.30 remained due and unpaid at the time this action was commenced. One of the defendants called by the plaintiff for cross-examination stated that he and the other defendant each signed the note; that some payments had been made, but he did not know how many, how much, or if a balance remained unpaid.
After presenting this testimony the plaintiff rested; thereupon each defendant through his counsel moved for dismissal of plaintiff’s claim. The trial judge denied the motions. Each defendant elected to stand on his motion and offered no evidence, whereupon the court entered judgment for the plaintiff.
From the record before us and the argument here presented it appears that counsel for the defendants are under the impression that it was incumbent upon the plaintiff to prove nonpayment by documentary evidence, and that parol evidence could not be admitted for that purpose. Cases cited by counsel deal with matters not present in this case and we find none that sanction counsels’ contentions.
From the record before us, which contains all of the pleadings and the evidence, it appears without doubt, question or contradiction that the defendants made the *159note and paid all due thereon except $634.30, which amount at the time of the trial was past due and unpaid.
The judgment is well supported by the evidence and should be and is affirmed.